DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/21 has been entered.
Response to Amendment
 This office action is in response to Applicant’s amendment filed 8/20/2021 wherein claim 18 has been amended, claim 35 has been canceled, and claim 37 is newly added. Therefore, Claims 18, 20-29, 32-34, and 36-37 are currently pending in the Application.
Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection mailed 6/11/2021. Therefore, each and every claim objection previously set forth in the Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 8/20/21, with respect to the rejection(s) of claim(s) 18, 20-23, 26-29, 32-33, and 35-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Groeschke et al. (US 2015/0018775).
Applicant’s arguments, see pages 8-11, filed 8/20/21, with respect to the rejection(s) of claim(s) 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Groeschke et al. (US 2015/0018775) in view of Larsen (CN 101405738A).
Applicant’s arguments, see pages 8-11, filed 8/20/21, with respect to the rejection(s) of claim(s) 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Groeschke et al. (US 2015/0018775) in view of Cirillo et al. (US 2012/0053527).
Applicant’s arguments, see pages 8-11, filed 8/20/21, with respect to the rejection(s) of claim(s) 34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Groeschke et al. (US 2015/0018775)  in view of Lindstedt et al. (WO 2016128207A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 20-22, 27-29, 32-33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groeschke et al. (US 2015/0018775; hereinafter Groeschke).
With regards to claim 18, Groeschke discloses (Figs. 1-6) a housing element (12) for a medicament delivery device (10), the housing element comprising: 
a mount (54) for releasably attaching an auxiliary unit (30) to the housing element (See [0100] “The raised portion 54…in order to attach the releasable monitoring device 30”) wherein the mount is integral with the housing element (See [0099] “The housing 12 of the drug delivery device further comprises at least one raised portion 54” and see Fig. 6), wherein the mount extends away from the housing element (See [0099] “The housing 12 of the drug delivery device 10 further comprises at least one raised portion 54 extending radially outwardly from the substantially tubular shaped housing 12.”), and wherein the housing element is integral with an outer shell (16) of the medicament delivery device (10) (See [0082] “a releasable protective cap 14 to cover the cartridge holder 16 when the device 10 is not in use” and Figs. 2-3. By referring to the disclosure and the Figures, it can be seen that the housing element 12 is integral with the outer shell 16 of the medicament delivery device 10) such that the mount is permanently coupled to the medicament delivery device (See Fig. 2).  
With regards to claim 20, Groeschke discloses the claimed invention of claim 18, and 
With regards to claim 21, Groeschke discloses the claimed invention of claim 18, and Groeschke further discloses (Figs. 1-6) that the mount (54) is positioned on a distal end surface of the medicament delivery device (10) (See Fig. 6, which shows the mount 54 on a distal end surface of the medicament delivery device).
With regards to claim 22, Groeschke discloses the claimed invention of claim 18, and Groeschke further discloses (Figs. 1-6) that the mount (54) is configured to releasably attach to the auxiliary unit (30) by positive locking (See [0100] “The raised portion 54 may serve as a symmetry-breaking feature in order to attach the releasable monitoring device 30 in a single predefined orientation on the housing 12.”).
With regards to claim 27, Groeschke discloses the claimed invention of claim 18, and Groeschke further discloses (Figs. 1-6) that the auxiliary unit (30) comprises an electronics unit (See [0094] “a processing member 34 of the monitoring device 30” and see [0040] “the processing member, which may comprise a microcontroller or some other kind of electronic signal processing device”). 
With regards to claim 28, Groeschke discloses the claimed invention of claim 27, and Groeschke further discloses (Figs. 1-6) that the auxiliary unit (30) is adapted to determine and to provide information about an operational state and/or usage of the medicament delivery device (10) (See [0096] “the monitoring device may precisely detect, monitor, and store such dispensing parameters, which reflect the amount of the medicament, which has been actually dispensed by the drug delivery device 10”).
With regards to claim 29, Groeschke discloses the claimed invention of claim 28, and Groeschke further discloses (Figs. 1-6) that the auxiliary unit (30) is adapted to communicate measurements and information to another unit ([0094] “a processing member 34 of the 
With regards to claim 32, Groeschke discloses the claimed invention of claim 18, and Groeschke further discloses (Figs. 1-6) that the medicament delivery device (10) is a disposable medicament delivery device ([0015] “a disposable pen-type injector”).
With regards to claim 33, Groeschke discloses the claimed invention of claim 18, and Groeschke further discloses (Figs. 1-6) that the medicament delivery device (10) comprises a pen injector (See [0076] “a drug delivery device of pen injector”).
With regards to claim 36, Groeschke discloses the claimed invention of claim 8, and Groeschke further discloses (Figs. 1-6) that the auxiliary unit (30) is positioned on a lateral side surface (See Figs. 2-3, 6, and [0100] “The raised portion 54 may serve as a symmetry-breaking feature in order to attach the releasable monitoring device 30 in a single predefined orientation on the housing 12”. Based on the disclosure in [0100] and the location of the auxiliary unit/monitoring device 30 in the Figures it can be determined that the auxiliary unit/monitoring device is positioned on the lateral side surface) of the medicament delivery device (10) in order detect a movement of a dose setting member (18) of the medicament delivery device in relation to the housing (12)  (See [0090] “The monitoring device further comprises a first sensor arrangement 36, 46” and [0092] “The first sensor arrangement 36, 46 is therefore preferably adapted to incrementally detect any rotational movement of the dose dial member 18 relative to the sliding member 40 and/or relative to the housing 12”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25, 26, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Cirillo et al. (US 2012/0053527; hereinafter Cirillo).
With regards to claim 23, Groeschke discloses the claimed invention of claim 18, however Groeschke is silent with regards to the mount being configured to releasably attach to the auxiliary unit by friction-fit.
Nonetheless, Cirillo further teaches (Fig. 20) that the mount (2006) is configured to releasably attach (See Abstract “removable attachments include…a slot for receiving a ridge of the pen” to the auxiliary unit (2002) by friction-fit (See [0085] “friction-generating surfaces”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of Groeschke with a teaching of Cirillo such that the mount is configured to releasably attach to the auxiliary unit by friction-fit. Cirillo shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Groeschke for the friction fit of Cirillo for the predictable result of releasably attaching the two components together.
With regards to claim 25, Groeschke discloses the claimed invention of claim 18, however Groeschke is silent with regards to the mount being configured to releasably attach to the auxiliary unit by non-permanent adhesive.

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of Groeschke with a teaching of Cirillo such that the mount is configured to releasably attach to the auxiliary unit by non-permanent adhesive. Cirillo shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Groeschke for the non-permanent adhesive of Cirillo for the predictable result of releasably attaching the two components together.
With regards to claim 26, Groeschke discloses the claimed invention of claim 18, however Groeschke fails to disclose that the mount is shaped only allow attachment to the correspondingly shaped auxiliary unit.
Nonetheless, Cirillo teaches (Figs. 23A-23B) that the mount (2306) is shaped to only allow attachment to the correspondingly shaped auxiliary unit (2302) (See [0093] “a free end of clip 2306 may include a shaped portion or protrusion 2310 for engaging with a corresponding shaped portion or cavity of universal header 2302.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the mount of Groeschke by a teaching of Cirillo such that the mount is shaped only allow attachment to the correspondingly shaped auxiliary unit. One of ordinary skill in the art would have been motivated to make this modification, as Cirillo teaches that this configuration of a mount shaped only to allow attachment to the correspondingly shaped 
With regards to claim 37, Groeschke discloses the claimed invention of claim 18, and, Groeschke discloses (Figs. 1-6) that the mount (54) comprises a single dovetail protrusion (See [0100] “The raised portion 54 may serve as a symmetry-breaking feature in order to attach the releasable monitoring device 30 in a single predefined orientation on the housing 12.”).
However, Groeschke fails to disclose that the auxiliary unit is arranged with a single groove that has a complementary shape to the dovetail protrusion so that the auxiliary unit may be pushed onto the mount and be held there by the complementary shapes.
Nonetheless, Cirillo teaches (Fig. 20) a mount (2006) comprising a single dovetail shaped protrusion (See Fig. 20 at label 2006), and wherein the auxiliary unit (2002) is arranged with a single groove (See [0083] “Specifically, side edge 2003 of universal header 2002 form a slot for receiving ridge 2006”) that has a complementary shape to the dovetail shaped protrusion (See Fig. 20) so that the auxiliary unit may be pushed onto the mount and be held there by the complementary shapes (See [0083] and Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit of Groeschke by a teaching of Cirillo such that the auxiliary unit is arranged with a single groove that has a complementary shape to the dovetail shaped protrusion. One of ordinary skill in the art would have been motivated to make this modification, as Cirillo teaches that this configuration of the groove/slot and the protrusion/ridge prevents the protrusion/ridge from sliding out of the groove/slot in the direction substantially parallel to the bottom of the slot (See [0084] of Cirillo).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Larsen (CN 101405738A).
A copy of Larsen was provided as a Foreign Reference with the IDS filed 6/16/2021.
With regards to claim 24, Groeschke discloses the claimed invention of claim 18, however, Groeschke fails to disclose that the mount is configured to releasably attach to the auxiliary unit by magnetism.
Nonetheless, Larsen teaches an auxiliary unit (Fig. 1a, #1) mounted to an outer casing of a mechanical drug delivery device (Fig. 1a, #2 and see [0048]). Larsen teaches that the auxiliary unit (Fig. 1a, #1) is attached to the upper portion of the drug delivery device with a magnet (See [0048] “magnet”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the housing element of Groeschke with the teaching of Larsen such that the mount is configured to releasably attach to the auxiliary unit by magnetism. Larsen shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Groeschke for the magnets of Larsen for the predictable result of releasably attaching the two components together.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Lindstedt et al. (WO 2016128207A1; hereinafter “Lindstedt”).
A copy of Lindstedt was provided in the Non-Final mailed 2/19/2021 and is listed as A Foreign Reference with the same date.
With regards to claim 34, Groeschke discloses the claimed invention of claim 18, however, Groeschke fails to disclose that the medicament delivery device comprises an inhalation device.
Nonetheless, Lindstedt teaches a medicament delivery device (Fig. 2) comprises an inhalation device (See [0028] “medicament delivery devices may include a number of devices capable of delivery certain doses of medicament to a user, such as e.g. injection devices with or without injection needles, inhalers of all kinds,”).The invention of Lindstedt also teaches an releasably attachable auxiliary unit (See Abstract “usage management module is designed as an attachable unit (112)”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of the housing element of Groeschke such that it comprises an inhalation device. Lindstedt shows a different medicament delivery device capable of delivering certain doses of medicament to a user. The alternate medicament delivery device (inhaler) and the auxiliary unit (usage management module) of Lindstedt are analogous to the medicament delivery device and auxiliary unit of the Groeschke. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the injection pen of the housing element of Groeschke for the inhalation device of Lindstedt for the predictable result of delivering doses of medicament to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al. (US 2011/0015583) see Fig. 2a, #80, 88, 34 and [0029-0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783